SHARP, Judge.
This appeal is from a conviction of first degree murder entered on December 9, 1977. The appellant was sentenced to a minimum of 25 years to life, with credit for time served. The conviction was based on a nolo contendere plea with reservation of the right to appeal the trial court’s denial of the appellant’s Motion to Suppress a Confession. As was done in Brown v. State, 376 So.2d 382 (Fla.1979), this cause is remanded to the Circuit Court for the purpose of affording the appellant the opportunity of withdrawing his plea of nolo contendere, and pleading anew, if he so desires. See Rouch v. State, 378 So.2d 1302 (Fla. 5th DCA 1980); and Berry v. State, 378 So.2d 1303 (Fla. 5th DCA 1980).
REMANDED TO TRIAL COURT.
DAUKSCH, C. J., and UPCHURCH, J., concur.